Case 5:19-cv-00050-LGW-BWC Document 59 Filed 08/18/20 Page 1 of 4

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 1:00 pm, Aug 18, 2020
Case 5:19-cv-00050-LGW-BWC Document 59 Filed 08/18/20 Page 2 of 4
Case 5:19-cv-00050-LGW-BWC Document 59 Filed 08/18/20 Page 3 of 4
Case 5:19-cv-00050-LGW-BWC Document 59 Filed 08/18/20 Page 4 of 4
